Citation Nr: 1618912	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in February 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing is of record.

Further, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected posttraumatic stress disorder (PTSD) has been reasonably raised by the evidence of record, including VA treatment records dated January 2010 to November 2010, a December 2010 buddy statement, and the Veteran's VA psychiatric examination dated February 2011. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection is warranted for erectile dysfunction that was caused or aggravated by his service-connected prostate cancer. Unfortunately, the Board finds that the Veteran's October 2014 VA prostate cancer examination is inadequate for the purposes of adjudicating this claim, such that a remand is now required. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
The Board finds that the October 2014 examination is inadequate for several reasons. First, the VA examiner opined that it is as likely as not that the Veteran's erectile dysfunction is attributable to his prostate cancer, including the treatment thereof. However, the examiner offered no rationale in support of this conclusion. An examination that provides an etiology opinion without a rationale is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Further, the Veteran has proffered a theory of secondary service connection, which requires evidence: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). Here, the October 2014 examiner addressed only the matter of causation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). As such, a remand is required so that the matter of aggravation can also be addressed. 

Finally, the Board finds that the October 2014 examiner's opinion appears to be based upon an incomplete factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis). The claims file indicates that the Veteran was exposed to Agent Orange during service. He was then treated for erectile dysfunction in September 2004, and diagnosed with prostate cancer in October 2005. The cancer was discovered during a transurethral resection of the prostate (TURP) procedure to treat benign prostatic hyperplasia (BPH), a condition unrelated to prostate cancer. 

However, the October 2014 opinion does not address this timeline in any way. In doing so, the examiner failed to address several relevant inquiries, to include: whether the Veteran's erectile dysfunction, if a symptom of his prostate cancer, could have reasonably manifested more than one year prior to the cancer diagnosis; whether the Veteran's October 2005 surgery was treating a symptom of his prostate cancer or an unrelated prostate condition; or whether the Veteran's known exposure to Agent Orange during service is causally related to his erectile dysfunction. All of these are questions relevant to adjudication of the Veteran's claim. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2011 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA prostate cancer examination to assess the nature and etiology of the Veteran's claimed erectile dysfunction. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer  opinions as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to service, to include the Veteran's known exposure to Agent Orange; and

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service-connected prostate cancer or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.

3. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



